per curiam:
El 17 de mayo de 2002 el Dr. Humberto R. Vázquez Oliveras presentó una queja bajo juramento ante la Secretaria de este Tribunal contra el Ledo. Juan Ortiz Martínez. Expresó que en septiembre de 2001 fue citado por primera vez por el licenciado Ortiz Martínez, quien fungía como investigador y asesor legal de la Comisión de Salud de la Cámara de Representantes, que conducía una investigación sobre el Tribunal Examinador de Médicos de Puerto Rico. Acudió a la referida cita acompañado del Ledo. José Colón Rodríguez. El interrogatorio que se le hizo lo dirigió el licenciado Ortiz Martínez como oficial de dicha comisión legislativa. Durante el curso de dicho inte-rrogatorio y en respuesta a las preguntas formuladas, brindó información confidencial al licenciado Ortiz Martí-nez referente a los asuntos bajo investigación legislativa sobre el Tribunal Examinador de Médicos. Se reunió en tres ocasiones adicionales distintas en la oficina de la Co-misión de Salud de la Cámara de Representantes de Puerto Rico con el Dr. Ángel García Colón, presidente de la referida comisión, y uno de sus asesores legales, el Ledo. Luis Rodríguez.(1)
Alega que posteriormente, el 7 de mayo de 2002 a eso de las 9:15 de la mañana, acudió nuevamente a la oficina de la Comisión de Salud de la Cámara de Representantes, acompañado inicialmente del Ledo. José Colón Rodríguez, donde fueron recibidos por la Directora Ejecutiva de dicha comisión legislativa, Sra. Inés Otero Figueroa. Inmediata-mente después se presentó al lugar el licenciado Ortiz Martínez, asesor legal de esa comisión legislativa. Mien-tras éste último revisaba su ponencia escrita dirigida a esa *576comisión, se unió al grupo la Leda. Mirsonia Osorio, quien también lo acompañaba. Expresó que el licenciado Ortiz Martínez lo interrogó sobre su ponencia escrita y mani-festó su criterio sobre varios asuntos allí contenidos.
Alegó que posteriormente conoció que el licenciado Ortiz Martínez, quien participaba activamente como oficial de la Comisión de Salud de la Cámara de Representantes en la investigación que se realizaba sobre el Tribunal Examina-dor de Médicos, era a su vez asesor legal de éste último. Adujo que tal situación “materializa un grave conflicto de interés al ser abogado de partes con intereses encontra-dos”, y por tal razón presentó la queja ante nos.
El 20 de junio de 2002 referimos al Procurador General la queja para la correspondiente investigación e informe, a tenor con la Regla 14(d) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A. El Procurador General rindió su informe el 16 de diciembre de 2002. El 14 de marzo de 2003 devolvimos el asunto al Procurador General para ampliar su investi-gación y rendir informe que debía ser acompañado con las declaraciones juradas de los testigos.
El 10 de junio de 2003 el Procurador General rindió un nuevo informe. Sostuvo que a base de su investigación y las declaraciones juradas de los testigos existe violación del querellado a los Cánones 21, 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
El 30 de junio de 2003 emitimos una resolución en la cual le concedimos al querellado un término para expre-sarse sobre el informe del Procurador General. El 9 de julio de 2003 el querellado compareció por escrito ante nos y admitió que, mientras participaba como asesor legal de la Comisión de Salud de la Cámara de Representantes de Puerto Rico en una investigación que ese organismo legis-lativo realizaba sobre el Tribunal Examinador de Médicos, otorgó otro contrato de servicios profesionales como asesor legal de éste último. Acompañó con su escrito una certifi-cación de la Oficina de Finanzas y Presupuesto de la Cá-*577mara de Representantes de Puerto Rico a los efectos de que trabajó para ese cuerpo legislativo, bajo contrato de servi-cios profesionales, adscrito a la oficina del Hon. Rafael García Colón desde julio de 2001 hasta el 23 de abril de 2002. Presentó, además, una certificación del Tribunal Examinador de Médicos a los efectos que comenzó a pres-tar servicios profesionales por contrato para esa dependen-cia de gobierno desde el 14 de marzo de 2002. De esta úl-tima surge que cuando el licenciado Ortiz Martínez solicitó ser considerado para prestar servicios profesionales al Tribunal Examinador de Médicos informó que estaba pres-tando servicios profesionales por contrato al Presidente de la Comisión de Salud de la Cámara de Representantes de Puerto Rico. Surge de ese documento, además, que el que-rellado nunca se le asignó ni intervino en el Tribunal Exa-minador de Médicos en ningún asunto relacionado con in-vestigaciones de la Cámara de Representantes sobre esa entidad. El querellado admitió que prestó servicios profe-sionales a la vez como asesor legal de la Comisión de Salud de la Cámara de Representantes y del Tribunal Examina-dor de Médicos desde el 14 de marzo de 2002 hasta el 23 de abril de 2003. No obstante, afirma que a pesar de que de la evidencia presentada por el Procurador General surge una fuerte impresión de que medió un grave conflicto de inte-reses de su parte, la realidad es que contrario a la aparien-cia creada, en ningún momento el querellado incurrió en un conflicto real de intereses. Puntualizó que, al aceptar el contrato de servicios profesionales del Tribunal Examina-dor de Médicos, puso en conocimiento a esa entidad que tenía un contrato de servicios profesionales con la Comi-sión de Salud de la Cámara de Representantes.
El querellado aceptó que para el 7 de mayo de 2002, aunque ya no estaba trabajando para la referida comisión legislativa, estuvo presente en las oficinas de ese orga-nismo legislativo y discutió aspectos de la ponencia escrita del Dr. Humberto Vázquez Oliveras con este último. Aun-*578que catalogó de imprudente su proceder, le restó importan-cia, porque la información contenida en la ponencia escrita del doctor Vázquez Oliveras no contenía información confidencial. Puntualizó que de la investigación del Procu-rador General no surge evidencia alguna que demuestre que él haya incurrido en deslealtad hacia alguno de sus clientes, que haya representado intereses encontrados en-tre sus clientes o divulgado información confidencial en po-der de alguno de ellos. Además, solicitó de este Tribunal la desestimación de la queja o, en alternativa, que considere-mos lo expuesto por él como atenuante en vista de su buen expediente como abogado por espacio de once años.
I
El Procurador General concluyó que el aquí querellado incurrió en violación al Canon 21 del Código de Ética Pro-fesional, supra. Le asiste la razón. Veamos.
El Canon 21 del Código de Ética Profesional, supra, dispone lo siguiente:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales.

No es propio de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.


La obligación de representar al cliente con fidelidad incluye la de no divulgar sus secretos o confidencias y la de adoptar medidas adecuadas para evitar su divulgación. Un abogado no debe aceptar la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior ni servir como árbitro, especialmente cuando el cliente 
*579
anterior le ha hecho confidencias que puedan afectar a uno u otro cliente, aún cuando ambos clientes así lo aprueban. Será altamente impropio de un abogado el utilizar las confidencias o secretos de un cliente en perjuicio de éste.

Un abogado que representa a una corporación o sociedad le debe completa lealtad a la persona jurídica y no a sus socios, directores, empleados o accionistas y solamente puede repre-sentar los intereses de dichas personas cuando los mismos no vengan en conflicto con los de la corporación o sociedad.
Cuando un abogado representa a un cliente por encomienda de otra persona o grupo, quien le paga al abogado por dicho servicio, debe renunciar la representación de ambos tan pronto surja una situación de conflicto de intereses entre la persona o grupo que le paga sus honorarios y la persona a quien representa. (Énfasis suplido.)
El propósito esencial de la referida norma ética es reglamentar la conducta profesional que, de alguna forma, puede poner en peligro el principio de confidencialidad que caracteriza la relación fiduciaria de abogado-cliente y de esa forma menoscabar la imagen de la justicia y la confianza que el ciudadano tiene en el sistema.(2) El conflicto de intereses previsto con el Canon 21 del Código de Ética Profesional, supra, presenta tres situaciones que los abogados deben evitar, a saber: que en beneficio de un cliente se abogue por aquello a lo que el letrado debe oponerse en cumplimiento de sus obligaciones para con otro cliente; que un abogado acepte la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de un cliente anterior, y que un abogado acepte una representación legal o continúe en ella cuando su juicio pueda ser afectado por sus intereses personales.(3)
El Canon 21 del Código de Ética Profesional, supra, prohíbe la representación legal cuando existe la posibilidad de que el abogado incurra en conflicto de *580intereses.(4) Hemos resuelto que existe un conflicto de in-tereses cuando hay alguna circunstancia que impide la re-presentación libre y adecuada por parte del abogado y vul-nera la lealtad absoluta que le debe todo abogado a su cliente(5)
Para determinar la existencia de un conflicto de intereses por razón de representación dual de un abogado de clientes con intereses encontrados, deberá utilizarse la formula de la relación sustancial entre los asuntos presentados por cada uno de los clientes a su abogado. No tiene que tratarse de asuntos idénticos o similares. Basta con que los asuntos de los que emane el conflicto que está vedado estén sustancialmente relacionados entre sí.(6) No puede aceptarse, por un abogado, la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior, independientemente de que ambos lo aprueben(7) El Canon 21 del Código de Etica Profesional, supra, prohíbe tanto la representación concurrente como la sucesiva, siempre que exista una “relación sustancial” entre ambos asuntos que implica intereses adversos(8)
Al aplicar las disposiciones del Canon 21 del Código de Ética Profesional, supra, ante un planteamiento de representación sucesiva de clientes con intereses adversos, hemos resuelto que no tiene que demostrarse que de hecho ocurrió una violación al principio de confidencialidad. Sólo se requiere que se demuestre que el abogado mantuvo una relación de abogado-cliente con una persona que al tiempo *581presente tiene una controversia con otra persona que él representa; que la representación legal de su cliente anterior está sustancialmente relacionada con la representa-ción profesional de su cliente actual, y que la representa-ción legal actual resulta adversa a los intereses de su cliente original.(9)
Para determinar la situación de posible conflicto de intereses, en cualquiera de las situaciones antes indicadas, es indispensable tener en mente que la prohibición del Canon 21 del Código de Ética Profesional, supra, requiere no sólo la existencia real del conflicto, sino que se extiende igualmente a conflictos aparentemente existentes, pero que llevan consigo la semilla de un posible o potencial conflicto futuro. Es decir, está también vedado al abogado asumir la representación legal de clientes cuando resulta razonablemente anticipable un futuro conflicto de intereses, aún cuando sea inexistente al momento de la aceptación de la representación legal. (10)
Resulta imprescindible para que entre en vigor la pro-hibición sobre conflicto de intereses dispuesta en los cáno-nes del Código de Ética Profesional, la existencia de una relación abogado-cliente dual sobre un asunto o tema.(11)
El querellado subscribió el contrato de servicios profe-sionales y consultivos Núm. 2002-000043 para brindar asesoría legal, legislativa, parlamentaria y administrativa a la Comisión de Salud de la Cámara de Representantes de Puerto Rico. Dicho contrato tenía una vigencia del 3 de julio de 2001 al 30 de junio de 2002. El contrato otorgado era para la prestación de servicios profesionales por el que-rellado a dicha comisión legislativa y a su presidente, Hon. Rafael García Colón.
*582El 2 de mayo de 2001 la Cámara de Representantes de Puerto Rico ordenó a su Comisión de Salud lo siguiente:
... realizar una investigación exhaustiva sobre el funciona-miento del Tribunal Examinador de Médicos de Puerto Rico incluyendo el proceso de revisión de exámenes de reválida, lista de aprobados, lista de suspendidos y lista de aprobados por revisión, hallazgos en auditorias del contralor, acredita-ción de universidades extranjeras, certificación de especialis-tas y otras funciones de su cargo.
Surge de las facturas por servicios profesionales presta-dos por el querellado a la Comisión de Salud de la Cámara de Representantes que éste trabajó directamente con la investigación que esa Comisión Legislativa realizaba sobre el Tribunal Examinador de Médicos. Los servicios profesio-nales prestados por el licenciado Ortiz Martínez en torno a dicha investigación, según surge de las facturas presenta-das por éste, son las siguientes:

Julio 2001

Revisar la información recopilada en torno a las investigacio-nes que se están realizando en torno al Tribunal Examinador de Médicos (TEM) y del programa WIC del Departamento de Salud. ...
Entrevistas a los Sres. Ramón Almodovar y Levy Arroyo y a la Sra. Edna Morales respecto a la investigación realizada al TEM.
Entrevistas al Sr. Francisco Acevedo y a la Sra. Jeannette Pé-rez respecto a la investigación realizada al TEM.
Continuación del análisis de la información obtenida en las investigaciones que están efectuando, específicamente en torno a la información obtenida de una computadora relacio-nada con trabajos efectuados para el TEM.

Agosto 2001

Revisar la información recopilada en tomo a las investigacio-nes que se están realizando en torno al Tribunal Examinador de Médicos (TEM) y del programa WIC del Departamento de Salud. Establecer un plan de trabajo para el mes; informar al legislador sobre los hallazgos encontrados hasta el momento, redactar correspondencia para nuevas citaciones, preparación para comenzar vistas sobre la investigación del TEM.
*583Entrevistas a los Sres. Ramón Almodovar y Levy Arroyo y a la Sra. Edna Morales respecto a la investigación realizada al TEM.
Entrevistas a la Sra. Elba Flores Villegas, Secretaria del TEM, respecto a la investigación realizada al TEM. Revisión del Reglamento del TEM.
Trabajo de investigación relacionado con los terrenos otorga-dos en usufructo al Hospital Grillasca de Ponce (Hospital On-cológico) para hacer recomendaciones en torno a [la] posibili-dad de legislar para otorgarles título de propiedad a la organización que opera dicho hospital.
Entrevista a Sra. Ivonne M. Fernández Colón, exdirectora eje-cutiva del TEM, y a Yolanda Rodríguez Torres, Recaudadora del TEM.
Entrevista al Ledo. Pablo Valentín, Director Ejecutivo del TEM.

Septiembre 2001

Revisar la información recopilada en torno a las investigacio-nes que se están realizando del Tribunal Examinador de Mé-dicos (TEM) y preparación para las vistas públicas a cele-brarse este mes. ...
Analizar varios documentos legales en las facilidades del TEM, escoger los documentos necesarios para nuestra inves-tigación y hacerlos formar parte del expediente.
Entrevistas al Dr. García en relación a investigación del Pro-grama WIC; revisar y organizar la información recopilada hasta el momento.
Entrevista al Dr. Humberto Vázquez respecto a la investiga-ción realizada sobre el TEM, redacción de cartas y llamadas telefónicas para el comienzo de las vistas públicas, organización de la información recopilada para comenzar las vistas públicas.
Asistencia y asesoramiento en la primera vista pública en torno a la investigación efectuada al TEM. Anejo IV, págs. 26-32.
El querellado participó activa e intensamente en la in-vestigación que realizaba la Comisión de Salud de la Cá-mara de Representantes de Puerto Rico sobre el Tribunal Examinador de Médicos. Obtuvo una gran cantidad de in-formación de esa entidad; además, examinó un extenso nú-mero de documentos de ésta, incluyendo la revisión de su Reglamento. Entrevistó varios funcionarios y ex funciona-*584rios de la entidad. Asistió y asesoró al Presidente de esa comisión legislativa en la primera vista pública celebrada en torno a la referida investigación.
De la cláusula novena del contrato de servicios profesio-nales otorgado entre el querellado y la Comisión de Salud de la Cámara de Representantes de Puerto Rico se des-prende claramente la intención de ese cuerpo legislativo de que el querellado, como su abogado, no prestara servicios profesionales a otra dependencia de gobierno que pudiera presentar un conflicto de intereses. La cláusula novena del referido contrato dispone lo siguiente:
Novena: Conflicto de Intereses: El Consultor certifica a La Cámara de Representantes que no presta servicios profesiona-les de asesoría bajo nombramiento o contrato en otra agencia, departamento, dependencia, oficina, negociado, administra-ción, corporación pública o municipio del Estado Libre Aso-ciado de Puerto Rico que constituya o represente un conflicto de interés al asumir posiciones contradictorias en los servicios a que se obliga a prestar bajo el presente contrato de servicios profesionales. Exhibit 2, Contrato de Servicios Profesionales y Consultivos Núm. 2002-000043 de 3 de julio de 20001, Cámara de Representantes, pág. 4.
De esa cláusula contractual se desprende claramente la obligación del querellado de no prestar servicios profesio-nales a ninguna dependencia de gobierno que constituya o represente un conflicto de interés. El 7 de marzo de 2002, el querellado otorgó un contrato de servicios profesionales y consultivos con el Departamento de Salud de Puerto Rico para ofrecer asesoría legal al Tribunal Examinador de Mé-dicos con vigencia del 7 de marzo de 2002 al 30 de junio de 2002. Para la fecha cuando se otorgó el referido contrato, estaba vigente el contrato de servicios profesionales con la Comisión de Salud de la Cámara de Representantes. Al otorgar ese contrato con el Tribunal Examinador de Médi-cos, el querellado comenzó a trabajar con la dependencia de gobierno que estuvo investigando durante varios meses a tenor con el contrato vigente que mantenía con la Cá-*585mara de Representantes. El querellado no informó de esa situación al Presidente ni a la Directora Ejecutiva de la Comisión de Salud del referido cuerpo legislativo. La carta de renuncia del querellado a sus funciones como asesor legal de la Comisión de Salud de la Cámara de Represen-tantes y dirigida a su Presidente, Hon. Rafael García Co-lón tiene fecha de 10 de mayo de 2002. En dicho escrito el querellado señala que dio por terminado su contrato con la Comisión de Salud de ese cuerpo legislativo, retroactiva-mente al 23 de abril de 2002, y de que había informado al Presidente de la referida comisión legislativa que había otorgado el contrato de servicios profesionales con el Tribunal Examinador de Médicos. No obstante, lo declarado por la señora Otero, Directora Ejecutiva de la Comisión de Sa-lud, lo contradice.
El querellado incurrió en violación a lo dispuesto en el Canon 21 del Código de Ética Profesional, supra. Otorgó un contrato de servicios profesionales con el Tribunal Exa-minador de Médicos estando vigente su contrato con la Co-misión de Salud de la Cámara de Representantes y, mien-tras continuaba vigente la referida investigación legislativa sobre esa dependencia de gobierno. El quere-llado tenía acceso y obtuvo información privilegiada del Tribunal Examinador de Médicos como asesor de la Comi-sión de Salud de la Cámara de Representantes. Se personó a la oficina de la Directora Ejecutiva de la referida Comi-sión de Salud, en ocasión de que estaban llevando a cabo funciones propias de esa investigación legislativa. Inter-vino con un deponente a ser escuchado en vista pública y con sus abogados, todos ex funcionarios del Tribunal Exa-minador de Médicos, cuando ya éste trabajaba para este último. Su comportamiento dio la impresión al quejoso que para el 7 de mayo de 2002 éste trabajaba para esa comisión legislativa. Obtuvo una copia de la ponencia escrita que habría de vertir el doctor Vázquez Oliveras durante la ce-lebración de la vista pública, le hizo preguntas al referido *586galeno sobre ella y discutió con éste y sus acompañantes asuntos contenidos en ella, formulando criterio sobre algu-nos de ellos.
Es éticamente insostenible que un abogado ostente en realidad o en apariencia la representación simultánea o sucesiva de partes con intereses encontrados, o con un po-tencial conflicto de éstos. El conflicto de intereses no tiene que estar establecido claramente, pues basta con que sea potencial. (12) El cuadro fáctico que surge del informe del Procurador General y del escrito del propio querellado re-fleja claramente la presencia de un grave conflicto de inte-rés de éste último.
HH
El Procurador General concluyó que el querellado incu-rrió en violación al Canon 35 del Código de Ética Profesio-nal, supra. Le asiste la razón. Veamos:
El Canon 35 del Código de Ética Profesional, supra, dispone, en lo aquí pertinente, lo siguiente:

Sinceridad y honradez


La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.


No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgar a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.

El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar affidavit u otros documen-tos, y al presentar causas. El destruir evidencia documental o facilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Énfasis suplido.)
*587No es sincero ni honrado la utilización de medios que sean incompatibles con la verdad. Esta norma ética le impone a los abogados unas normas mínimas de conducta que sólo pretenden preservar el honor y la dignidad de la profesión. (13)
Todo abogado tiene la ineludible obligación de ajustarse a la fidelidad de los hechos. Ceñirse a la verdad va más allá que ocasionar perjuicio a tercero o deliberadamente defraudar o engañar. La verdad es un atributo inseparable de ser abogado y, sin ella, no podría la profesión jurídica justificar su existencia.(14)
No actuó con sinceridad el querellado al no informarle al Presidente y a la Directora Ejecutiva de la Comisión de Salud de la Cámara de Representantes de Puerto Rico que, estando vigente el contrato con ese cuerpo legislativo, otorgó otro contrato de servicios profesionales con el Tribunal Examinador de Médicos, organismo sujeto a investiga-ción por esa comisión legislativa. Tampoco actuó con since-ridad el 7 de mayo de 2002 al no informarle, al deponente doctor Vázquez Oliveras, ex funcionario del Tribunal Exa-minador de Médicos y a los abogados que lo acompañaban que para esa fecha él era asesor legal de ese organismo, aclaración que él estaba obligado a hacer, pues dichas per-sonas lo conocían como asesor legal de la Comisión de Sa-lud de la Cámara de Representantes.
r-H ¡-H HH
El Procurador General concluyó que el querellado incurrió en violación al Canon 38 del Código de Ética Profesional, supra. Le asiste la razón. Veamos. El referido Canon 38, en lo pertinente, dispone lo siguiente:

*588
Preservación del honor y dignidad de la profesión

El abogado deberá esforzarse, al máximo de su capacidad en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia.
La apariencia de conducta impropia puede resultar muy perniciosa con respeto de la ciudadanía hacia sus instituciones de justicia y a la confianza que los clientes depositan en sus abogados. La apariencia de conducta impropia o de conflicto de intereses puede tener un efecto tan dañino sobre la imagen, la confianza y el respeto del público por su Gobierno como la verdadera impropiedad ética. No obstante, este tipo de conducta impropia tiene que sostenerse sobre la apariencia que se da al público de la violación efectiva de alguno de los cánones del Código de Etica Profesional.(15) Ciertamente, la conducta del querellado constituye, en la realidad y en apariencia, una conducta impropia a tenor con el Canon 38 del Código de Ética Profesional, supra. Dicho comportamiento no sólo atentó contra la relación de fiducia y confidencialidad idónea de toda relación abogado-cliente, sino que también perjudicó el respeto y la confianza del pueblo en nuestro sistema de gobierno.
En el caso ante nos la conducta del querellado fue alta-mente impropia al otorgar un contrato de servicios profe-sionales con el Tribunal Examinador de Médicos, depen-dencia de gobierno que estaba investigando como asesor legal de la Comisión de Salud de la Cámara de Representantes. Fue impropia, además, la conducta del querellado al reunirse en la oficina de la Directora Ejecu-tiva de la Comisión de Salud de la Cámara de Represen-tantes con el doctor Vázquez Oliveras y los abogados que lo acompañaban, examinar su ponencia, que era parte del proceso de la investigación en curso sobre el Tribunal Exa-*589minador de Médicos, ocultándoles a éstos que ya él era asesor legal de esa dependencia.
IV
Por los fundamentos antes expuestos, procede que de-cretemos la suspensión inmediata del Ledo. Juan Ortiz Martínez del ejercicio de la profesión de abogado por un término de tres meses, a partir de la notificación a las par-tes con copia de la sentencia a dictarse y hasta que otra cosa disponga este Tribunal. Le imponemos al querellado el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándoles, devolver cuales-quiera honorarios recibidos por trabajos no realizados e in-formar oportunamente de su suspensión a los distintos fo-ros judiciales y administrativos del país.
Deberá certificarnos, además, dentro del término de treinta días a partir de su notificación, el cumplimiento de estos deberes, notificando también de ello al Procurador General. El Alguacil de este Tribunal procederá a incau-tarse de la obra notarial del abogado Juan Ortiz Martínez, incluyendo su sello notarial, y los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará sentencia de conformidad.


(1) El Dr. Humberto Vázquez Oliveras fue miembro del Tribunal Examinador de Médicos desde marzo de 1994 a septiembre de 1995. Desde esa fecha hasta el 29 de diciembre de 1999 fungió como Presidente de ese organismo. Desde esa fecha hasta febrero de 2000 actuó como tribuno del Tribunal Examinador de Médicos.


(2) In re Sepúlveda Girón, 155 D.P.R. 345 (2001).


(3) íd.; In re Bonilla Rodríguez, 154 D.P.R. 684 (2001); In re Palou Bosch, 148 D.P.R. 717, 724 (1999); In re Toro Cubergé, 140 D.P.R. 523 (1996).


(4) In re Sepúlveda Girón, supra; In re Soto, 134 D.P.R. 772 (1993); Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991); In re Belén Trujillo, 126 D.P.R. 743 (1990); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985).


(5) In re Morell, Alcocer, 158 D.P.R. 791 (2003); In re Belén Trujillo, supra.


(6) In re Sepúlveda Girón, supra.


(7) Íd.; Otaño v. Vélez, 141 D.P.R. 820, 826 (1996); Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303 (1994).


(8) P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112, 118-119 (1993); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984).


(9) Eliane Exp. Ltd. v. Maderas Alfa, Inc., 156 D.P.R. 532 (2002).


(10) In re Sepúlveda Girón, supra.


(11) In re Avilés, Tosado, 157 D.P.R. 867 (2002); In re Bonilla Rodríguez, supra; In re Soto Cardona, 143 D.P.R. 50 (1997).


(12) In re Bonilla Rodríguez, supra.


(13) In re Collazo Sánchez, 159 D.P.R. 769 (2003); In re Sepúlveda Girón, supra; In re Belk, Serapión, 148 D.P.R. 685 (1999).


(14) In re Montañez Miranda, 157 D.P.R. 275 (2002); In re Sepúlveda Girón, supra; In re Silvagnoli Collazo, 154 D.P.R. 533 (2001); In re Martínez Odell III, 148 D.P.R. 636 (1999).


(15) In re García Muñoz, 160 D.P.R. 744 (2003); In re Sepúlveda Giron, supra; In re Vélez Barlucea, 152 D.P.R. 298 (2000).